DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 37-43, 49, 50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5 and 7-11 of U.S. Patent No. 11,277,433. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation.
With respect to Claim 37,

Instant Application – 17/665,180
Parent Patent – 11,277,433
37. An apparatus configured to:
 1. An apparatus for automatic network architecture configuration maintenance, the apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions thereon, the computer-coded instructions configured to, in execution with the at least one processor, configure the apparatus to:
initiate a proxy service connection with an external cloud system;

transmit a retrieval request to the external cloud system via the proxy service connection;

retrieve, from the external cloud system, a first configuration data;
retrieve, from an external cloud system, an updated device configurations data object;
identify at least one vulnerable device of a networked device set based at least in part on the first configuration data;
identify a vulnerable networked device set based at least in part on a detected networked device set and the updated device configurations data object;
generate a cyber risk score associated with the at least one vulnerable device of the networked device set; and
generate a device cyber risk score data object set comprising a device cyber risk score data object associated with one or more vulnerable network devices of the vulnerable networked device set; and
output the cyber risk score for rendering via a display device.  
output the device cyber risk score data object set.


With respect to Claim 37, Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claims 37 broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case and adding the limitations “initiate a proxy service connection with an external cloud system; and transmit a retrieval request to the external cloud system via the proxy service connection” from Claim 6 of the parent case. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 
With respect to Claim 38, the claim adds back limitations removed from the independent claim of the parent case and is rejected based on the independent claim.
With respect to Claim 39, the claim corresponds to Claim 4 and 5 of the parent case.
With respect to Claim 40, the claim corresponds to claim 7 of the parent case. 
With respect to Claim 41, the claim corresponds to Claim 8 of the parent case.
With respect to claim 42, the claim corresponds to claim 9 of the parent case.
With respect to Claim 43, the claim corresponds to claim 10 and 11 of the parent case.
Claims 49, 50 and 52, are the computer implemented method that corresponds with the apparatus of claims 37-43 and are rejected accordingly. 

Allowable Subject Matter
Claims 44-48, 51 and 53-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442